DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
1) order picking positions
2) predetermined positions
3) candidate shelves including: shelves residing at order picking positions, shelves returning from order picking positions to predetermined positions, and shelves residing at predetermined positions
4) driving the selected shelves to order picking positions
5) distance from shelf to the order picking position
6) assigning the order picking position from a workstation
7) determining a total length of paths from shelves belonging to the same shelf combination to the order picking position
8) shelf combinations
9) position of a target article on the shelf
10) workstation comprising a plurality of order picking positions
11) shelf being carried by a shelf handling cart, and driving the shelf to a position of the selected shelf
12) planning a route of the selected shelf
13) driving the cart to the order picking position along the route
14) the display displaying each of the selected shelf that conforms to the articles required by the orders,
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to under 37 CFR 1.71, as being so incomprehensible as to preclude a reasonable search of the prior art by the examiner. For example, the following items are not understood: 
The “shelf” or “shelves” described in the disclosure are unclear because a “shelf” can have several meanings.  A shelf can be a thin slab of material fixed horizontally to a wall or in a frame, for supporting objects, and shelves are a plurality of these thin slabs of material.  On the other hand, “shelves” can be understood as a structure that holds a plurality of shelves for supporting objects, like a rack of shelves.  The Applicant did not include an example of the “shelves” in the drawings, so it is unclear as to what Applicant means by the term “shelves”, or “selecting one or more shelves carrying one or more articles”.  It appears that Applicant is actually referring to a rack structure that comprises a plurality of shelves, wherein the rack structure can be moved from one place to another.
Para. 0038: “an order picking position for an order to be picked for is determined according to one or more articles required in the order to be picked for” is not clear.  It is also not clear as to what Applicant means by an “order picking position”.  The order picking position is also not clearly shown in the drawings.
Para. 0038: “a suitable order picking position may be assigned according to a type of one or more articles in orders. For example, if an order mostly contains apparel products, the order-should be assigned to an order picking position around which mostly processes apparel orders.” is not clear.
Para. 0038: “according to articles required by a plurality of orders to be picked for, the orders that require similar articles or the orders with a high coincidence-degree may be allocated to a same workstation, where one workstation includes a plurality of order picking positions.” is not clear. What does “a high coincidence-degree” mean?  What does a workstation that includes a plurality of order picking positions mean?  The workstation having a plurality of order picking positions is not clearly shown in the drawings. A high coincidence-degree is also not clearly shown in the drawings.
Para. 0039: “according to information of one or more articles on candidate shelves and distances from the shelves to the order picking position, one or more shelves carrying one or more of the articles required in the order to be picked for are selected.”, is not clear. 
Para. 0039: “it is possible to determine a set of shelf combinations required to accomplish the order according to one or more articles carried on candidate shelves, and then calculate each of a total length of paths from shelves belonging to a same-shelf combination to the order picking position, and select a shelf combination with a minimum total length of paths in a set of shelf combinations to pick one or more articles for the order, thereby a path cost for moving a shelf is reduced ” is not clear and requires revision.
Para. 0040: “a shelf may have a moving device, or the shelf may be moved by a shelf handling cart.” is not clear.  It appears that Applicant means that the “shelves” can be self-driven, or moved by a robotic, shelf-handling cart.
Para. 0041: “it is possible to assign an order picking position according to one or more articles required in the order, and further select one or more shelves according to one or more articles on the shelf and a position of the shelf to move to the order picking position so as to perform article picking. Thereby such an order picking manner of driving shelves to the order picking position is realized, and the efficiency and accuracy of order picking is improved.”, is not clear.
Para. 0043: “Fig. 2 shows a flowchart of determining an order picking position to an order in the article picking method according to some embodiments of the present disclosure.”  Does Applicant mean: “Fig. 2 shows a flowchart of determining an order picking position for shelves for fulfilling orders in the article picking method according to some embodiments.”, is not clear.
Para. 0044: “each of the articles required in the order to be picked for is determined.”, is not clear.  Does Applicant mean: “each of the articles required in the order to be picked is determined”?
Para. 0045: “the order picking position for the order to be picked for is determined according to the coincidence degree of the articles required in orders. For example: the coincidence degree of an order A relative to an order B = (an amount of SKU (Stock Keeping Unit) in order A's SKU list which is contained in order B's SKU list) / (a total amount of SKU in order A's SKU list).”, is not clear.
Para. 0048: “In some embodiments, it is possible to not only compare a plurality of orders to which order picking positions have not been assigned, and which have a high coincidence degree in article types to order picking positions pertaining to a same workstation at a priority, and but also compare the order to which an order picking position has not been assigned with orders that are being. picked at each workstation”, is not clear. 
Para. 0048: “and assign to the order an order picking position in a workstation with a high coincidence degree with one or more articles in orders available in the workstation at a priority, thereby facilitating dispatching the same shelf to pick articles for a plurality of orders, and also enabling conveniently driving a shelf which is picking articles for an order to pick one or more articles for a new order, and-thus improve the efficiency of article picking”, is not clear.
The above are only a few examples of paragraphs that require revision.  However, there are numerous other instances of unclear and inconsistent terms, poor grammar, and run-on sentences that require clarification.  
Applicant needs to revise the entire specification for clarity.
Applicant is required to submit an amendment which clarifies the disclosure so that the examiner may make a proper comparison of the invention with the prior art.
Applicant should be careful not to introduce any new matter into the disclosure (i.e., matter which is not supported by the disclosure as originally filed).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter.
A substitute specification in proper idiomatic English and in compliance with 37 CFR 1.52(a) and (b) is required.  The substitute specification filed must be accompanied by a statement that it contains no new matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-9, and 16-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Relative to claims 1 and 16, the “order picking position” is not clear.  This is also not clearly shown in the drawings.  The “shelves” are unclear.  It appears that the “shelves” are actually a rack comprising multiple shelves that is capable of being transported in a warehouse.  “Predetermined positions” is unclear and the shelves at predetermined positions are not clearly shown in the drawings.  
“Shelves residing at order picking positions”, “shelves returning from order picking positions to predetermined positions” , and “shelves residing at the predetermined positions” is unclear.   
Also, how can the method determine an order picking position (line 2) and also include shelves residing at order picking positions, or shelves returning from order picking positions.  Are there a plurality of order picking positions?  Examiner has interpreted the claim to mean:  
“An article picking method for determining order picking positions for shelves for fulfilling orders, the method comprising:
receiving an order for one or more articles;
selecting one or more shelves from a group of candidate shelves to be moved to order picking positions at a workstation, the one or more selected shelves each carrying one or more of the articles that are required in the order to be picked; 
wherein the one or more shelves to be moved are selected based on: one or more articles on each of the shelves, and distances from each of the shelves to an order picking position;
wherein the candidate shelves consists of: 
shelves located at a workstation where the one or more articles in the order are to be picked and placed; 
shelves moving from the workstation to predetermined storage positions; and 
shelves located at predetermined storage positions; 
the method further comprising: 
driving the one or more selected shelves to the workstation to perform article picking for the order.”  Similar clarification is required in claim 16.

Relative to claims 2 and 21, “coincidence degree of articles” is unclear.  What does this phrase mean?  The phrase, “determining the order picking position for the order to be picked for according to a coincidence degree of the articles required between orders” is unclear.  It appears that “coincidence degree of articles” means a quantity or occurrence of individual articles that are included in multiple orders.  For instance, if order A includes: 3 units of article X, 2 units of article Y, and order B includes: 2 units of article X, and 4 units of article Z, then both order A and order B include 2 units of article X.  The 2 units of article X is an occurrence of an individual article that is included in multiple orders.  Also, how do the quantity of articles on the shelves effect the selection of the shelves based on the “coincidence degree of articles”?  This is not clear in the claim language. 
The phrase “required between orders” in line 5 is also unclear because claim 1 only recites one order.  

Relative to claims 3 and 22, “wherein determining the order picking position for the order to be picked for according to a coincidence degree of the articles required between orders comprises,
determining the order picking position comprises at least one of the followings:
for orders to be picked for which have higher coincidence degrees than a predetermined threshold in types of articles with each other, assigning order picking positions belonging to a same workstation, wherein one workstation comprises a plurality of order picking positions; or
assigning the order picking position from a workstation for the order to be picked for according to a descending sequence of a coincidence degree of articles of an order to be picked for with which have been assigned to the workstation”, is unclear.  
Examiner has interpreted the claim to mean: 
“wherein the step of selecting shelves to be moved to the workstation based on the quantity of individual articles required in multiple orders further includes:
1) determining a threshold of an occurrence of individual articles in an order that matches individual articles in other orders; 
determining which orders that have quantities of matching articles belonging to other orders that exceed the predetermined threshold, and for the orders having matching articles that exceed the threshold, selecting the shelves that include the articles belonging to those orders to be moved to the workstation, and moving the selected shelves to assigned order picking positions at the workstation, the workstation comprising a plurality of order picking positions; or
2) for multiple orders having matching individual articles, determining the orders having the highest number of matching articles, to the orders having the least matching articles in descending order;   
assigning the selected shelves to order picking positions at the workstation, the order picking positions at the workstation are assigned to the shelves belonging to orders having the highest number of matching articles with other orders first, and assigning shelves belonging to orders having the least matching articles last in descending order.”  Similar clarification is required in claim 22.

Relative to claims 4 and 23,  “determining a set of shelf combinations required to accomplish the order to be picked for according to one or more articles carried on candidate shelves” is unclear. 

Relative to claims 5 and 24, “determining a handling cost of a candidate shelf according to at least two of a number of each kind of the articles required by a workstation, an inventory of each kind of the articles on the shelf, a distance from the shelf to the workstation, or a position of a target article on the shelf, wherein, one workstation comprises a plurality of order picking positions, and the handling cost is in positive correlation with the number of each kind of the articles required by the workstation, in negative correlation with an inventory of a corresponding article on the shelf, and in positive correlation with a distance from the shelf to the workstation”, is unclear.  
What does “positive correlation with the number of each kind of the articles required by the workstation”, “in negative correlation with an inventory of a corresponding article on the shelf”, and “positive correlation with a distance from the shelf to the workstation”, mean?  Applicant needs to revise the entire claim.
 
Relative to claims 7 and 25, “driving the one or more selected shelves to the order picking position comprises, in a case that a selected shelf is not carried by a shelf handling cart: selecting the shelf handling cart according to distances from available shelf handling carts to the selected shelf”, is unclear.  Similar clarification is required in claim 20.

Relative to claims 9 and 26 “…belonging to the order picking position when the selected shelf reaches the order picking position, so as to perform article picking in a manual or machine picking manner”, is unclear.  

Relative to claim 18, the claim is unclear.  Is this claim a dependent claim or an independent claim?  If the claim is dependent, the claim should be rewritten into proper dependent form.
Appropriate clarification is required to all claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-5, 7-9, 16-20, and 23-26 (as understood by the Examiner) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gupta et al (US PG. Pub. 2018/0039282).  Relative to claims 1, 4-5, and 7-9, Gupta discloses: 
Claim 1) An article picking method (Para. 0072), comprising:
determining an order picking position (see area near station, 14)(Fig. 1, 4) for an order (“order”) to be picked for according to one or more articles (42)(Fig. 4) required in the order to be picked for (Para. 0113);
selecting one or more shelves (racks, 12)(Fig. 1) carrying one or more of the articles (42) required in the order (“order”) to be picked for according to information of one or more articles (42) on candidate shelves (12)(Fig. 1)(Para. 0073; 0115) and distances from the shelves (12)(Fig. 1) to the order picking position (area near station, 14)(Fig. 1)(Para. 0115-0116), the candidate shelves (12)(Fig. 1) consists of shelves (12)(Fig. 1) residing at order picking positions (14) for picking one or more articles (42), shelves (12)(Fig. 1) returning from order picking positions (area near Ref. 14) to predetermined positions (positions in Ref. 23)(Fig. 1), and shelves (12)(Fig. 1) residing at the predetermined positions (positions in storage area, Ref. 23)(Fig. 1)(Para. 0072); and
driving one or more selected shelves (12)(Fig. 1) to the order picking position to perform article picking (Para. 0117, racks are moved by driven vehicles, 16);
Claim 4) selecting one or more shelves (12)(Fig. 1) carrying one or more of the articles (42) required in the order to be picked for comprises:
determining a set of shelf combinations (“rack combination”) required to accomplish the order to be picked for according to one or more articles (42) carried on candidate shelves (12)(Fig. 1)(Para. 0115);
determining each of a total length of paths from shelves (12)(Fig. 1) belonging to a same shelf combination (“rack combination”) to the order picking position (area near Ref. 14)(Para. 0115-0116); and
determining a shelf combination (“rack combination”) with the least total path length from the set of shelf combinations (“rack combination”) to perform article picking for the order to be picked for (Para. 0115-0116);
Claim 5) selecting one or more shelves (12)(Fig. 1) carrying one or more of the articles (42) required in the order to be picked for comprises:
determining a handling cost (“cost”)(Para. 0114; 0116) of a candidate shelf (12) according to at least two of: a number of each kind of the articles (42) required by a workstation (14)(inherently included, Para. 0114; 0112), an inventory of each kind of the articles (42) on the shelf (12)(Para. 0110; 0112), a distance from the shelf (12) to the workstation (14)(Para. 0115-0116), or a position of a target article on the shelf; 
one workstation (14) comprises a plurality of order picking positions (Para. 0115)(Fig. 2, 5), and the handling cost is in positive correlation with the number of each kind of the articles (42) required by the workstation (14), in negative correlation with an inventory of a corresponding article (42) on the shelf (12), and in positive correlation with a distance from the shelf (12) to the workstation (14); and selecting the shelf (12) with a lower handling cost to perform article picking for each order of the workstation (14)(Para. 0115-0116);
Claim 7) driving the one or more selected shelves (12)(Fig. 1) to the order picking position (area near Ref. 14) comprises, in a case that a selected shelf (12) is not carried by a shelf handling cart:
selecting the shelf handling cart (16) according to distances from available shelf handling carts (16) to the selected shelf (12)(Para. 0117);
planning a route (“path”) to the selected shelf (12) and a route of carrying the selected shelf (12) to the order picking position (area near Ref. 14) for the shelf handling cart (16)(Para. 0152); and
driving the shelf handling cart (16) to a position of the selected shelf (12) and to carry the selected shelf (12) to the order picking position (14)(Para. 0150).

Relative to claims 16-20 and 23-26, the disclosure of Gupta includes: 
Claim 16) an article picking server (included in Ref. 18) comprising: a memory (Para. 0073); and
a processor coupled to the memory (Para. 0073, included in Ref. 18), wherein the processor which is configured to perform the method above, based on instructions stored in the memory (Para. 0073; 0197):
determine an order picking position (see near Ref. 14)(Fig. 1) for an order to be picked for according to one or more articles (42) required in the order to be picked for (Para. 0115-0116);
select one or more shelves (12)(Fig. 1) carrying one or more of the articles (42) required in the order to be picked for according to information of one or more articles (42) on candidate shelves (12)(Fig. 1) and distances from the shelves (12)(Fig. 1) to the order picking position, the candidate shelves (12)(Fig. 1) consists of shelves (12)(Fig. 1) residing at order picking positions for picking one or more articles (42)(Para. 0110), shelves (12)(Fig. 1) returning from order picking positions to predetermined positions (positions in Ref. 23), and shelves (12)(Fig. 1) residing at the predetermined positions (positions in Ref. 23)(Para. 0115-0116); and
drive one or more selected shelves (12)(Fig. 1) to the order picking position (area near Ref. 14) to perform article picking (Para. 0117); 
Claim 17) a non-transitory computer-readable storage medium having stored thereon computer program instructions that, when executed by a processor, implement the method above (Para. 0194-0195; 0073);
Claim 18) an article picking system (10)(Fig. 1) comprising: an article picking server (“server”) according to any one of claims above (Para. 0073); and one or more shelves (12)(Fig. 1), configured to carry one or more articles (42), and be driven by the article picking server (“server”) to respective order picking positions (area near Ref. 14) so as to perform article picking (Fig. 1)(Para. 0072; 0115-0116); 
Claim 19) one or more shelf handling carts (16), configured to be driven by the article picking server (“server”) to carry the shelves (12)(Fig. 1) for movement (Para. 0072-0073); 
one or more display devices (see Ref. 50, illuminated light, and display located on the shelves (12)(Fig. 1) or at order picking positions (Para. 0093; 0166; 0197), which are configured to display each of the articles (42) carried on the selected shelf which conforms to the articles (42) required by one or more of the orders belonging to the order picking position (area near Ref. 14) according to prompting information from the article picking server (Para. 0093; 0166; 0197), when the selected shelf (12) reaches the order picking position (area near Ref. 14), so as to perform article picking in a manual or machine picking manner (Para. 0166; 0093); 
Claim 23) selecting one or more shelves (12)(Fig. 1) carrying one or more of the articles (42) required in the order to be picked for comprises:
determining a set of shelf combinations (“rack combination”) required to accomplish the order to be picked for according to one or more articles (42) carried on candidate shelves (12)(Fig. 1)(Para. 0115-0116);
determining each of a total length of paths from shelves (12)(Fig. 1) belonging to a same shelf combination (“rack combination”) to the order picking position (Para. 0115-0116); and
determining a shelf combination (“rack combination”) with the least total path length from the set of shelf combinations (“rack combination”) to perform article picking for the order to be picked for (Para. 0115-0116); 
Claim 24) selecting one or more shelves (12)(Fig. 1) carrying one or more of the articles (42) required in the order to be picked for comprises:
determining a handling cost of a candidate shelf (12) according to at least two of: a number of each kind of the articles (42) required by a workstation (14)(Para. 0114; 0112), an inventory of each kind of the articles (42) on the shelf (12)(Para. 0112), a distance from the shelf to the workstation (14)(Para. 0115-0116), or a position of a target article on the shelf; 
one workstation (14) comprises a plurality of order picking positions (Fig. 1, 5)(Para. 0115-016), and the handling cost (“cost”) is in positive correlation with the number of each kind of the articles (42) required by the workstation (14), in negative correlation with an inventory of a corresponding article on the shelf (12), and in positive correlation with a distance from the shelf (12) to the workstation (14)(Para. 0115-0116); and
selecting the shelf (12) with a lower handling cost to perform article picking for each order of the workstation (14)(Para. 0115-0116); 
Claim 25) driving the one or more selected shelves (12)(Fig. 1) to the order picking position comprises, in a case that a selected shelf (12) is not carried by a shelf handling cart (16):
selecting the shelf handling cart (16) according to distances from available shelf handling carts (16) to the selected shelf (12)(Para. 0117);
planning a route to the selected shelf (12) and a route of carrying the selected shelf (12) to the order picking position for the shelf handling cart (16)(Para. 0152); and
driving the shelf handling cart (16) to a position of the selected shelf (12) and to carry the selected shelf (12) to the order picking position (Para. 0150); and
in a case that the selected shelf (12) is carried by the shelf handling cart (16):
planning a route from a current position to the order picking position (area near Ref. 14) for the shelf handling cart (16) carrying the selected shelf (12)(Para. 0117); and
driving the cart (16) to the order picking position along the route from the current position to the order picking position (area near Ref. 14)(Para. 0115-0117); and
Claim 26) displaying each of the articles (42) carried on the selected shelf (12) which conforms to the articles (42) required by one or more of the orders belonging to the order picking position (area near Ref. 14) when the selected shelf (12) reaches the order picking position (area near Ref. 14), so as to perform article picking in a manual or machine picking manner (Para. 0093; 0166).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 21-22 (as understood by the Examiner) is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta in view of Wang et al (US PG. Pub. 2019/0039830).  Relative to claims 2-3, and 21-22, Gupta discloses all claim limitations mentioned above, including: determining each of the articles required in the order to be picked for (Para. 0112); one workstation (14) comprises a plurality of order picking positions (Fig. 1, 5)(Para. 0115); and an article picking server (see “server” in Ref. 18) but does not expressly disclose: 
Claims 2, 21) determining the order picking position for the order to be picked for comprises: 
determining the order picking position for the order to be picked for according to a coincidence degree of the articles required between orders; or
Claims 3, 22) determining the order picking position for the order to be picked for according to a coincidence degree of the articles required between orders comprises, determining the order picking position according to comprises at least one of the followings:
for orders to be picked for which have higher coincidence degrees than a predetermined threshold in types of articles with each other, assigning order picking positions belonging to a same workstation; or
assigning the order picking position from a workstation for the order to be picked for according to a descending sequence of a coincidence degree of articles of an order to be picked for with which have been assigned to the workstation.
Wang teaches: determining the order picking position (area at “packing location” where racks are transported) for the order to be picked for comprises: determining the order picking position for the order to be picked for according to a coincidence degree of the articles (“ordered products” on racks) required between orders (Para. 0060; 0062; 0021; system determines group that includes minimum number of racks to pick orders); and 
determining the order picking position (area near packing location in a warehouse)(Para. 0029) for the order to be picked for according to a coincidence degree of the articles required between orders comprises, determining the order picking position according to comprises at least one of the followings:
for orders to be picked for which have higher coincidence degrees than a predetermined threshold in types of articles (“products”) with each other, assigning order picking positions (area at “packing locations”) belonging to a same workstation (the workstation is a “packing location” in a warehouse)(Para. 0029; 0060; total racks are minimized by choosing groups of racks that have the most matching order items to fill orders); and
assigning the order picking position from a workstation (“packing location”) for the order to be picked for according to a descending sequence of a coincidence degree of articles (products) of an order to be picked for with which have been assigned to the workstation (Para. 0060; 0062).
Wang teaches the determining the order picking position for the order to be picked for according to a coincidence degree of the articles required between orders for the purpose of providing an improved system for controlling order-picking robots to move racks in a warehouse in a cost-effective manner that reduces time, labor, and resources (Para. 0001-0002).
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Gupta with determining the order picking position for the order to be picked for according to a coincidence degree of the articles required between orders as taught in Wang, for the purpose of providing an improved system for controlling order-picking robots to move racks in a warehouse in a cost-effective manner that reduces time, labor, and resources.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wurman et al (US 10,026,044).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOLANDA R CUMBESS/           Primary Examiner, Art Unit 3655